To grant a new trial in an ejectment case.
Order to show cause granted June 19, 1894.
Relator brought ejectment against William Castel in 1869. In September, 1869, defendant had judgment. New trial granted and had December, 1885, resulting in a judgment for *906defendant. Judgment affirmed 63 M., 111. Defendant died February, 1888, and in December, 1888, a new trial was granted, but tbe order granting same was vacated on tbe application of the administrator.
January 23, 1889, relator began another suit against the heirs-at-law of William Castel.
March 7, 1891, trial had and judgment for defendant. One of the defendants died and suit was revived against remaining defendants.
March 31, 1892, relator moved for a new trial and on June 7, 1892, motion was denied.'
Relator insists that inasmuch as three years had not elapsed after judgment against him, he is entitled to a new trial under How. Stat., Sec. 7822. Citing Dennison vs. Circuit Judge, 37 M., 285 (903).